Citation Nr: 0517218	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  02-20 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from July 1974 to July 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama which continued a 30 percent evaluation 
for service connected migraine headaches.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran currently has chronic migraine headaches, 
which are limiting.  He takes medication for the control and 
treatment of his migraine headaches.  The overall evidence of 
record does not establish very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.

3.  The veteran has not submitted evidence tending to show 
that his service connected migraine headaches require 
frequent hospitalization or cause marked interference with 
employment beyond that contemplated in the schedular 
standards.


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for migraine headaches have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b), 4.3, 4.7, 4.124a, 
Diagnostic Code 8100 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
January 2004.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. 
App. Apr. 14, 2005).  In addition, by virtue of the rating 
decision on appeal, the statement of the case (SOC), and the 
supplemental SOC (SSOC), he was provided with specific 
information as to why his claims was being denied, and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the September 
2002 SOC.  

Finally, with respect to element (4), the Board notes that 
the RO's January 2004 letter contained a request that the 
veteran send any evidence to VA in his possession pertaining 
to the claim or give VA enough information to collect the 
evidence.  There is no allegation from the veteran that he 
has any evidence in his possession that is needed for a full 
and fair adjudication of this claim.

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The claims folder contains all available service medical 
records, VA medical records, VA examination reports, and 
private medical records.  The veteran has not identified any 
outstanding evidence to be obtained.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Analysis

The veteran contends that his service connected migraine 
headaches are more disabling than currently rated.  
Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2004).  The Board must assess the credibility 
and weight of the evidence.  Wilson v. Derwinski, 2 Vet. App. 
614 (1992).   

The veteran's migraine headaches are currently rated under 38 
C.F.R. § 4.12a, Diagnostic Code (DC) 8100 as 30 percent 
disabling.  Under that code, migraines are evaluated as 
follows: with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability (50 percent); with characteristic prostrating 
attacks occurring on an average once a month over last 
several months (30 percent); with characteristic prostrating 
attacks averaging one in 2 months over last several months 
(10 percent); and with less frequent attacks (0 percent). 38 
C.F.R. § 4.124a, Diagnostic Code 8100 (DC) (2004).

Evidence relevant to the level of severity of the veteran's 
migraine headaches includes a July 2001 VA neurological 
examination.  At that time the veteran reported that since 
starting on migraine medication, his headaches have been 
better.  While the veteran still complained of headaches, he 
reported that that if he catches his headache early enough 
and takes his medication early on, his headache will get 
better.  At the time of this examination the veteran was 
taking Fiorinal, Verapamil, and Elavil.  

The veteran reportedly suffered from migraine headaches once 
a week and sometimes two to three times per week.  While 
describing his headaches, the veteran reported that there was 
no set pattern.  Usually the pain will start as a numb 
feeling in the head and then the veteran will feel nauseous.  
He will also experience numbness in his hands.  There are no 
triggering factors but light seems to make his headaches 
worse.  When the veteran feels a headache coming on at work 
he is usually able to stop the pain fairly quickly with his 
medication.  At the time of the examination, the veteran 
reported missing 5 to 6 days of work over the past year due 
to his headaches.  The examiner's impression was chronic 
headaches, migraine type.

Also of record are VA outpatient treatment reports dated from 
January 2001 through May 2003.  These records show complaints 
of and treatment for migraine headaches.  In July 2001 the 
veteran reported having severe migraine type headaches one to 
three times per week.  In October 2002 the veteran reported 
three to four headaches per week with nausea.  A February 
2003 report shows that the veteran continues to work as an 
electrician at high altitudes.  A May 2003 VA outpatient 
treatment report states that "nothing at all that we do is 
helpful for his service connected headaches and I now believe 
that there may be a component of secondary gain to increase 
service connection for this disorder."  The veteran has also 
submitted several logs showing frequent attacks of migraine 
headaches with all the assorted symptomatology.        

Given the evidence of record, the Board finds that a 
disability rating greater than 30 percent for the veteran's 
migraine headaches is not warranted.  The July 2001 VA 
examination shows that since starting on migraine medication, 
his headaches have been better.  The veteran himself reported 
that if he catches his headache early enough and takes his 
medication early on, his headache will get better.  At the 
time of the examination, the veteran reported missing 5 to 6 
days of work over the past year due to his headaches.  While 
the veteran has since claimed that he is unable to control 
the pain during his migraine headaches, he continues to work 
at high altitudes as an electrician.  The May 2003 VA 
examiner has implied that the veteran may be exaggerating the 
severity of his symptoms in order to gain an increased 
evaluation for this disorder.  

As was stated earlier, a rating of 50 percent under DC 8100 
requires evidence of very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  The veteran's statements and his headache 
logs support this degree of impairment.  However, there is 
competent evidence of record suggesting that he is 
exaggerating the severity and frequency of headaches and the 
probative value of the veteran's headache logs and self-
described headaches pathology is limited.  There is no 
competent evidence of frequent completely prostrating and 
prolonged attacks.  There is also no competent evidence of 
severe economic inadaptability as the veteran has maintained 
his employment as an electrician and even works at high 
altitudes in this occupation.  While he misses time from 
work, the record does not reflect a level of impairment 
warranting a disability rating greater than 30 percent under 
DC 8100.

Finally, although the schedular criteria do not provide a 
basis for a higher rating for the veteran's left great toe 
amputation and diabetes, a higher rating may be assigned 
under the provisions of 38 C.F.R. § 3.321(b)(1) if the case 
presents an unusual disability picture.  However, in this 
case, while the medical reports demonstrate that the veteran 
has difficulties with his service connected migraine 
headaches, these difficulties are contemplated in the rating 
criteria discussed above.  The medical reports do not show 
that the veteran has had frequent periods of hospitalization 
or other problems with his migraine headaches that would 
render the regular rating standards inapplicable.  For this 
reason, the record does not provide a basis for referral of 
the claim for consideration on an extra-schedular basis.  
Given the preponderance of the evidence of record a higher 
disability rating for the veteran's migraine headaches would 
not be warranted under any other diagnostic code.  38 C.F.R. 
§ 4.7 (2003).


ORDER

Entitlement to a disability rating greater than 30 percent 
for migraine headaches is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


